Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-62 are canceled. Claims 63-82 are pending. Claims 64, 72-75, and 81 are withdrawn. Claims 63, 65-71, 76-80, and 82 are under examination in the instant office action. 

Action Summary
Claims 63, 65-68, and 76-79, and 82 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Chien-Han Lai  et al., J Neuropsychiatry Clin Neurosci. Winter 2013;25(1):E50-E51 in view of Leaflet, Sodium benzoate for urea cycle disorder, March 2014 are withdrawn as Applicant clearly pointed out that Chien-Han Lai  et al. and Leaflet are not prior art as both references are published later than the priority date (January 21, 2009) of the instant application.

Affidavit (05/21/2021)
The Declaration by Guochuan Emil Tsai under 37 CFR 1.132 filed 05/21/2021 and Applicant’s argument dated on 05/21/2021 are insufficient to overcome the new 103 rejection of claims 63, 65-70, and 76-80, and 82 set forth below. The Declaration argues that Cohen investigates the treatment of CNS disorders using antagonists of D-amino acid oxidase (DAAO) In response, the Examiner finds the Declarant’s argument not persuasive. Cohen may provide no information as to the causal relationship between g34872 and schizophrenia — whether g34872 plays a positive or negative role in schizophrenia. Additionally, Cohen et al. clearly teaches there is a strong need to identify genes involved in such CNS disorders. The knowledge of these genes will allow researchers to understand the etiology of Schizophrenia, depression, bipolar disorder and other mood disorders and could lead to drugs and medications which are directed against the cause of the diseases, not just against their Symptoms (para [0066]). Moreover, Cohen et al. teaches treatment of schizophrenia or bipolar disorder or symptoms thereof in individual whose DNA comprises alleles of a DAO or DDO-related biallelic marker or of a group of DAO or DDO-related markers associated with Schizophrenia or bipolar disorder (paragraph [0754]-0758]). The treatment can include sodium benzoate as one of the preferred DAO antagonists (para [0588] and Table 1). Therefore, Cohen et al. clearly suggests a correlation between DAO or DDO-related biallelic marker or of a group of DAO or DDO-related markers with Schizophrenia or persecutory delusions could constitute a distinct subgroup of the disorder that overlaps with schizophrenia. In contrast, another study suggested that variation at the locus of interest does not primarily increase susceptibility for prototypical schizophrenia or psychosis, but instead influences susceptibility to episodes of mood disorder across the traditional bipolar and schizophrenia categories, see page 81, right col. second para. Therefore, one would reasonably expect sodium benzoate as a potent and selective DAAO antagonist or inhibitor to be effective for treating symptoms such as persecutory delusions in bipolar disorder and schizophrenia with success. 
Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." 
The Declarant argues that Figure 1

    PNG
    media_image1.png
    466
    595
    media_image1.png
    Greyscale
 provides experimental data obtained by my team to show the asserted therapeutic effect of sodium benzoate (as an example) at the claimed dosage using the forced-swimming test (FST) in a mouse model. As 
1) vehicle control,
2) 3 mg/kg/day sodium benzoate,
3) 10 mg/kg/day sodium benzoate,
4) 60 mg/kg/day sodium benzoate,
5) 200 mg/kg/day sodium benzoate,
6) 600 mg/kg/day sodium benzoate, and
7) 1,200 mg/kg/day sodium benzoate.
 Using the human equivalent dose (HED) calculation based on body surface area known in the art (e.g., Nair et al. Journal of Basic and Clinical Pharmacy, copy attached as Exhibit B), mouse doses of 60 mg/kg, 200 mg/kg, 600 mg/kg, 1,200 mg/kg noted above are equivalent to human doses of 4.9, 16, 49, and 97 mg/kg, respectively. Using 60 kg as an average human weight, the corresponding daily doses are 290, 970, 2900, and 5800 mg, respectively, which is consistent with the 250 mg to 5 g dose range recited in the amended claims. Neither Cohen nor Sakai provides any experimental data suggesting the effect of sodium benzoate (one of the numerous DAAO inhibitors provided in Cohen) on the specific CNS disorders encompassed by the current claims. Accordingly, the superior treatment efficacy achieved by sodium benzoate in the specific dose range reported above is unexpected as compared with Cohen and Sakai. In response, the Examiner finds the Declarant’s argument not persuasive. Specifically, the Declaration a description of precisely what was tested, i.e., the invention as claimed and the Beezhold et al., Journal of Attention Disorders 2014, Vol. 18(3) 236–241 © 2012 SAGE Publications cited solely to rebut the assumption that treatment can encompass symptoms teaches high intake of sodium benzoate-rich beverage may contribute to ADHD-related symptoms such as inattention, impulsivity, and hyperactivity, with mental restlessness see Abstract and page 236, left col. Mental Health and Environmental Exposures, November 2008 solely cited to rebut the assumption that treatment can encompass symptoms teaches sodium benzoate have been associated with increased hyperactivity in children, see page 11 left col, under Food additives Section. As such, one would not know what symptoms are encompassed by the FST model of bipolar disorder and depression. Moreover, it is noted that Goud 2004 cited by Applicant clearly teaches that antidepressant-like effects of lithium in the Can et al., J Vis Exp. 2012; (59): 3638 cited solely to rebut the argument about the FST model sued in the Declaration teaches FST is not a full spectrum analog of human depression. Even though there are exceptions, the FST has a considerable level of predictive validity, since it is reasonably sensitive to compounds that are effective in humans as anti-depressants and insensitive to those that are not effective24,25. Since the behavioral outcome of the FST is one-dimensional it can only indicate the antidepressant efficacy of compound or experimental manipulations, but it cannot differentiate mechanistic differences between them. It is beneficial to keep in mind that the FST does not represent the human condition, and to extent which underlying neurobiological mechanisms of the behaviors manifested by model animals in the FST and human depression overlap is not entirely clear (page 4, fourth paragraph). Therefore, one would not have expected to extrapolate the 3 mg/kg to the 1,200 mg/kg dose sodium benzoate of the FST model to human as it is known the FST mouse model is not predictive of human condition to the extent the subject claimed encompasses human subject. However, if the subject claim is a mouse then the FST mouse model is acceptable. 



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 1 02 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 63, 65-68, and 76-79, and 82 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Cohen et al. (US20030185754; 2 October 2003) in view of Madeira et al., Schizophrenia Research 101 (2008) 76–83 and Williams et al., Toxicology 207 (2005) 35–48.
Cohen et al. teaches treatment of CNS disorders using d-amino acid oxidase and d-aspartate oxidase antagonists (Title, abstract). CNS disorders taught include depression, Cohen et al. teaches CNS include schizophrenia and mood disorder (e.g. unipolar depression, bipolar disorder, and anxiety) (p 0002, 0005, 0011; instant claim 63, 82). One such preferred d-amino acid oxidase antagonist taught is sodium benzoate (p 0588; instant claims 63, 65, 66, 76, 77). The dose of the compound is that amount effective to prevent occurrence of the symptoms of the disorder or to treat some symptoms of the disorder from which the patient suffers (paragraph [0343]; instant claim 63). The compounds and compositions of the present invention can be administered to a patient at dosage levels in the range of about 0.1 to about 1000 mg per day (paragraph [0672]). See MPEP 2144.05: In the case where the claimed ranges 
Cohen further teaches a composition comprising an antagonist of D-amino acid oxidase in combination (i.e. in a single formulation; instant claim 80) with another anti-CNS disorder drug, including antidepressants (paragraph [0344]; instant claim 69). Antidepressants include SSRIs, TCAs, tetracyclics, and MAOIs (p 0034, instant claim 70).
Cohen et al. does not specifically teach sodium benzoate for the treatment of symptoms of CNS including depression and bipolar disorder. 
Madeira et al. teaches the group of neuroleptics users (including bipolar disorder patients) showed significantly higher D-amino acid oxidase activity, see Abstract. Moreover, Madeira et al. teaches in the present study, DAAO activity in the group with diagnosis of bipolar disorder did not differ from the activity in normal controls. This result can be related to bipolar patient selection. For instance, in a study of a large group of bipolar affective disorder patients persecutory delusions could constitute a distinct subgroup of the disorder that overlaps with schizophrenia. In contrast, another study suggested that variation at the locus of interest does not primarily increase susceptibility for prototypical schizophrenia or psychosis, but instead influences susceptibility to episodes of mood disorder across the traditional bipolar and schizophrenia categories, see page 81, right col. second para. Furthermore, Madeira et al. teaches that an increase in D-amino acid oxidase activity could play a role in the series of events that take a patient through the doors of psychosis in the continuum from schizophrenia to bipolar disorder, see page 81, right col. third para. 
Williams et al. SB (Sodium benzoate) has been shown to be a potent, competitive inhibitor of kidney d-AAO in vitro1996, see Abstract. SB effectively inhibits this conversion and is thus able to prevent the circling behaviour. Thus, SB (sodium benzoate) can efficiently attenuate d-AAO mediated processes in vivo, see page 37, left col, first para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select sodium benzoate as the DAAO antagonist or inhibitor for treating symptoms of mood disorder such as persecutory delusions in patient with mood disorder and schizophrenia and also treat bipolar disorder that include its symptoms in neuroleptics patient.  One would have been motivated by the fact that sodium benzoate is one of the preferred DAAO antagonist/inhibitor and mood disorder such as bipolar disorder and unipolar disorder and anxiety are taught to be one of the CNS, because sodium benzoate as being known to be an effective and potent and selective D-AAO inhibitor and also because Madeira et al. teaches the persecutory delusions could constitute a distinct subgroup of the disorder that overlaps with schizophrenia. In contrast, another study suggested that variation at the locus of interest does not primarily increase susceptibility for prototypical schizophrenia or psychosis, but instead influences susceptibility to episodes of mood disorder across the traditional bipolar and schizophrenia categories, see page 81, right col. second para. One would reasonably expect sodium benzoate to be effective for treating symptoms of mood disorder such as persecutory delusions in patient with mood disorder and schizophrenia and also treat bipolar disorder that include its symptoms in neuroleptics patient with success. 


Claim 71 is rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Cohen et al. (US20030185754; 2 October 2003) in view of Madeira et al., Schizophrenia Research 101 (2008) 76–83 and Williams et al., Toxicology 207 (2005) 35–48 as applied to claims 63, 65-68, and 76-79, and 82 above in further view of Sakai et al. (US20070053976; published 8 March 2007).
As discussed above, Cohen et al. in view of Madeira et al. and Williams et al. collectively teach treatment of depression by administration of sodium benzoate and an antidepressant administered together.
Cohen et al., Madeira et al., and Williams et al. collectively duloxetine and the antidepressant.

It would have been prima facie obvious to one of ordinary skill in the art to have treated depression by administration of sodium benzoate Cohen et al., Madeira et al., and Williams et al.  with the duloxetine combination of Sakai. One would have been motivated to do so as Cohen teaches treatment of mood disorder that includes depression with sodium benzoate with an antidepressant, and Sakai teaches that duloxetine is an antidepressant for the treatment of mood disorder that includes depression. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
	Applicant’s argument (05/21/2021) and Response to Applicant’s argument
Applicant argument appears to be the same argument described in the Affidavit section. As such, the same response applies. 

Conclusion
No claims are allowed.
JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628